      Case 1:18-cv-10741-ALC-DCF Document 1 Filed 11/16/18 Page 1 of 19



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


BRANDON SANDERS,                            )
                                            )
      Plaintiff,                            )
                                            )
v.                                          )
                                                C.A. NO.
                                            )
CHECKR, INC.,                               )
                                            )
                                                JURY TRIAL DEMANDED
      Defendant.                            )
                                            )
                                            )
                                            )
                                            )

                                         COMPLAINT

                            I.     PRELIMINARY STATEMENT

       1.      Plaintiff Brandon Sanders, individually and on behalf of all others similarly

situated, files this Class Action Complaint against Checkr, Inc. (“Checkr” or “Defendant”),

brought on behalf of thousands of consumers affected by Checkr’s practices for selling

background reports for employment purposes, and in using such reports to adjudicate consumers’

eligibility for employment, retention, or promotion.

       2.      In May 2018, Checkr sold a consumer report about Mr. Sanders in connection

with his application for employment with MakeSpace Labs, Inc. (“MakeSpace”). After the

application and interview process, MakeSpace gave him a conditional offer of employment

contingent on passing a background check. MakeSpace then ordered a consumer report about

Mr. Sanders from Checkr. Devastatingly for Mr. Sanders, Checkr’s consumer report incorrectly

stated he had multiple pending criminal charges for rape and sexual assault. Mr. Sanders does

not have any pending criminal charges. He has no criminal record whatsoever. Nonetheless,




                                                1
      Case 1:18-cv-10741-ALC-DCF Document 1 Filed 11/16/18 Page 2 of 19



Checkr adjudicated Mr. Sanders as ineligible for employment at MakeSpace, and MakeSpace

adopted Checkr’s adjudication without any further review or process, and summarily denied Mr.

Sanders employment.

                               II.    NATURE OF THE CASE

       3.      Mr. Sanders brings this action against Defendant Checkr for violations of the Fair

Credit Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”) and the New York Fair Credit

Reporting Act (“NY FCRA”), N.Y. Gen. Bus. Law § 380 et seq.

       4.      The FCRA regulates the use of “consumer reports” for employment purposes,

commonly called “background reports.”

       5.      The FCRA governs the actions of both “consumer reporting agencies” or

“CRAs,” which compile and sell consumer reports, and “users of consumer reports.”

       6.      The FCRA and NY FCRA both require CRAs such as Checkr to use reasonable

procedures to assure the maximum possible accuracy of information included on consumer

reports. 15 U.S.C. § 1681e(b); N.Y. Gen. Bus. Law § 380-j(e).

       7.      Checkr violated this fundamental requirement of the FCRA and NY FCRA by

reporting criminal record information about Mr. Sanders without obtaining the most recent

disposition, which clearly demonstrated that Plaintiff had been acquired of all charges more than

two years prior to Checkr’s report.

       8.      Checkr routinely, and as a matter of policy and practice, knowingly, intentionally,

recklessly, and willfully includes criminal record information on consumer reports which does

not include the most updated disposition of such records, which are therefore inaccurate.

       9.      The NY FCRA further mandates that “[n]o consumer reporting agency shall

report or maintain in the file on a consumer, information…relative to an arrest or a criminal




                                                2
      Case 1:18-cv-10741-ALC-DCF Document 1 Filed 11/16/18 Page 3 of 19



charge unless there has been a criminal conviction for such offense, or unless such charges are

still pending.” N.Y. Gen. Bus. Law § 380-j(a)(1).

       10.     Checkr has adopted and maintained a policy and practice of knowingly,

intentionally, recklessly, and willfully reporting or maintaining in the files of consumers, arrest

and criminal charge information for which there has not been a conviction and for which charges

are not pending.

       11.     In addition to operating as a consumer reporting agency, Checkr also operates as a

“user of consumer reports” by reviewing the background reports it creates and applying

standardized criteria to “adjudicate” the subject of the report as either eligible or ineligible for

employment.

       12.     When using criminal background reports for employment purposes, “any person”

who will take adverse action against a consumer based in whole or in part on the contents of the

report, must provide job applicants like Plaintiff with a copy of the report as well as a written

summary of their rights under the FCRA. 15 U.S.C. § 1681b(b)(3).

       13.     Providing a copy of the criminal background report as well as a statement of

consumer rights at least five business days before making a final adverse employment decision

arms job applicants with the knowledge and information needed to challenge inaccurate,

incomplete, and misleading public records-based reports. The FCRA is designed to permit

individuals with ample time to identify inaccuracies or explain the contents of background

reports before any decision is made.

       14.     In addition to providing MakeSpace with a background report about Plaintiff,

Checkr has operated in this and other instances as both the CRA generating the background

check as well as the agent of the employer to execute all decisions based on the information




                                                 3
        Case 1:18-cv-10741-ALC-DCF Document 1 Filed 11/16/18 Page 4 of 19



contained therein.   Pursuant to its contracts with MakeSpace and other employers, Checkr

compares the background reports it generates against hiring criteria provided in advance and

adjudicating this individuals’ eligibility for employment.

        15.    Checkr is therefore subject to the FCRA’s requirements on users of consumer

reports, which include a requirement that the user provide the consumer who is the subject of a

report with notice and copy of the report at least five business days before taking adverse

employment action. 15 U.S.C. § 1681b(b)(3).

        16.    Checkr’s practices harm consumers seeking employment by prejudicing their

employers and prospective employers with adverse criminal record information that is inaccurate

unreportable under New York law.

                              III.    JURISDICTION & VENUE

        17.    Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28 U.S.C. § 1331.

        18.    Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in this

District.

                                        IV.     PARTIES

        19.    Plaintiff Brandon Sanders is an adult individual who resides in New York, New

York.

        20.    Defendant Checkr is a consumer reporting agency that regularly conducts

business in the State of New York, and which has a principal place of business in San Francisco,

California.




                                                 4
       Case 1:18-cv-10741-ALC-DCF Document 1 Filed 11/16/18 Page 5 of 19



                                V.      FACTUAL ALLEGATIONS

               A. Checkr’s Operations as a Consumer Reporting Agency

       21.     Among other things, Checkr sells consumer reports to employers who wish to

screen job applicants.

       22.     Some of the consumer reports Checkr sells to employers contain information

regarding a job applicant’s criminal arrest and conviction history.

       23.     CRAs such as Checkr deal in volume and use standardized procedures to gather

information and attribute it to individuals. They do not “reinvent the wheel” by using unique

practices with respect to each different report.

       24.     Checkr’s standardized procedures for obtaining criminal record information

routinely fail to obtain the most updated dispositions of those records, and regularly included

outdated and inaccurate records on consumer reports.

               B. Checkr’s Operations as a User of Consumer Reports

       25.     As an additional service to its employer customers, Checkr will apply

standardized criteria supplied in advance by the employer to apply a “grade” or “adjudication” to

its background reports.

       26.     Checkr grades the results of its criminal searches as “green” or “Clear” if the

results meet the employer’s criteria, and gives a grade of “red” or “Consider” if the results do not

meet the employer’s criteria.

       27.     Checkr will furthermore, for an additional fee, send purported “pre-adverse

action” notices to consumers on behalf of employers, based upon its adjudications.

https://checkr.com/product/.




                                                   5
      Case 1:18-cv-10741-ALC-DCF Document 1 Filed 11/16/18 Page 6 of 19



       28.     For those employers who elect to have Checkr send out alleged “pre-adverse

action” notices, those notices are sent out to consumers after Checkr has already used the

employer’s criteria to determine whether or not an adverse action should be taken and

communicated those results back to the employer. Thus, by the time Checkr sends out any

alleged “pre-adverse action” notice, the consumer has already been disqualified from

employment, promotion, or retention. The consumer is not notified in advance that she or he is

likely to be rejected, nor does the consumer have any opportunity to dispute the report with

Checkr or to inform the prospective employer of the circumstances giving rise to such

information.

       29.     Checkr “uses” the information in its reports, including adverse public record

information, when it adjudicates candidates for employment, retention, or promotion on behalf of

its employer customers.

       30.     Upon information and belief, MakeSpace hired Checkr to perform adjudications

of the background reports it purchased about consumers for employment purposes, and provided

Checkr in advance with criteria Checkr used to adjudicate whether or not to disqualify an

applicant based upon the consumer report Checkr generated.

               C. The Experience of Plaintiff Brandon Sanders

       31.     In April 2014, during Mr. Sanders’ senior year in college, he was charged with

rape by forcible compulsion, sexual assault, aggravated indecent assault without consent, and

indecent assault without consent.

       32.     Mr. Sanders strongly maintained his innocence. He pled not guilty, and rejected

multiple opportunities to take a plea deal, which would have involved registering as a sex

offender.




                                               6
       Case 1:18-cv-10741-ALC-DCF Document 1 Filed 11/16/18 Page 7 of 19



       33.     The rape charge against Mr. Sanders was dismissed on February 3, 2015.

       34.     Mr. Sanders took the case to trial, which began on October 2, 2015. The next

day, the court declared a mistrial.

       35.     Mr. Sanders waited nearly another year for the next trial.

       36.     The stress of waiting took a tremendous toll on Mr. Sanders. In June 2016 he

spent several days in the hospital receiving treatment for depression and anxiety.             He

subsequently had to start seeing a therapist to manage the continuing stress.

       37.     The case went to trial a second time on August 30, 2016. After a two-day trial, the

jury found Mr. Sanders not guilty of all the charges.

       38.     Mr. Sanders was profoundly relieved by the not guilty verdict and was ready to

put the lengthy and stressful experience behind him. He would not be going to prison or be

labeled a sex offender, and had cleared his name.

       39.     In May 2018, Mr. Sanders applied for employment with MakeSpace.

       40.     After completing the employment application and interview, MakeSpace sent Mr.

Sanders an employment offer letter on May 10, 2018.

       41.     On May 14, 2018, Mr. Sanders e-mailed Jessica Lu, a MakeSpace employee:

               I’m just touching base to alert you that I’ve decided to join MakeSpace! I
               signed the offer letter yesterday and am beyond excited to get started. I
               look forward to meeting the team and get underway with my training next
               week.

       42.     Ms. Lu responded that MakeSpace was “very excited” to have him join the

company and that training started on Monday, May 21, 2018.

       43.     On Thursday, May 17, 2018, Checkr prepared a background report about Mr.

Sanders pursuant to its agreement with MakeSpace.




                                                 7
      Case 1:18-cv-10741-ALC-DCF Document 1 Filed 11/16/18 Page 8 of 19



       44.     According to Checkr, Mr. Sanders had three open criminal charges for felony

“Rape Forcible Compulsion,” felony “Sexual Assault,” felony “Agg Ind. Assault W/O Consent,”

and misdemeanor “Indec Asslt W/O Cons of Other.”

       45.     Checkr reported that each of these criminal charges had a “Charge Date of May

21, 2014.”

       46.     Checkr reported that each of these charges involved “Case Number MJ-48303-

CR-0000041” with a “Court Jurisdiction” in “AOC – Pennsylvania – McKean County.”

       47.     Checkr reported that each of these criminal charges had a “Disposition” of “Held

for Court,” with a “Disposition Date” of May 21, 2014.

       48.     Of course, this information was inaccurate and untrue, because there were no

pending criminal charges against Mr. Sanders at the time of the report.

       49.     On February 3, 2015, the Commonwealth of Pennsylvania dismissed the charge

of “Rape Forcible Compulsion.”

       50.     On August 30, 2016, a jury found Mr. Sanders not guilty of the remaining

criminal charges for felony “Sexual Assault,” felony “Agg Ind. Assault W/O Consent,” and

misdemeanor “Indec Asslt W/O Cons of Other.”

       51.     Checkr failed to report the final dispositions of the criminal charges against Mr.

Sanders.

       52.     The public records for the dismissal and not guilty verdicts were publicly

available to Checkr.

       53.     Checkr’s report was inaccurate.

       54.     Checkr’s report included criminal charges that were not pending at the time of the

report and which did not result in a criminal conviction.




                                                 8
      Case 1:18-cv-10741-ALC-DCF Document 1 Filed 11/16/18 Page 9 of 19



       55.      Pursuant to the criteria provided in advance by MakeSpace, Checkr graded its

report about Mr. Sanders as “red” or “Consider,” instead of “green” or “Clear.”

       56.      MakeSpace adopted Checkr’s adjudication as its own without any further process

afforded to Mr. Sanders, and removed him from eligibility for employment upon receiving the

adjudication.

       57.      Pursuant to its agreement with MakeSpace, Checkr sent an email to Mr. Sanders

on May 17, 2018:

                Hello Brandon Terrell Sanders,

                Attached is a copy of your background report.

                The company that initiated this background check has received a copy of
                the report as well. If you have any questions about your status with that
                company, please contact them directly.

                A Summary of Your Rights Under the Fair Credit Reporting Act is
                attached and can also be found here.

                Checkr will have no further updates available for you, as your background
                check is now complete.

                Thank you,

                Checkr Inc.

       58.      The May 17, 2018 email did not instruct Mr. Sanders to contact MakeSpace if the

information was inaccurate, or provide any time frame for doing so.

       59.      Mr. Sanders was shocked and horrified by the appearance of this inaccurate and

outdated information on his background report – this was exactly the result he had sought to

avoid by rejecting multiple plea deals and going to trial. He believed that the extremely stressful

experience of the two trials was behind him and that he had cleared his name.




                                                 9
      Case 1:18-cv-10741-ALC-DCF Document 1 Filed 11/16/18 Page 10 of 19



       60.     On Monday, May 21, 2018, Mr. Sanders arrived at MakeSpace to begin his

training, prepared to address Checkr’s inaccurate reporting by explaining that the charges were

no longer pending and that he had been found not guilty on all charges.

       61.     Instead, Ms. Lu told Mr. Sanders that MakeSpace would be unable to move

forward with his employment because of the criminal records in Checkr’s consumer report.

       62.     Mr. Sanders disputed the report with Checkr.

       63.     In only a few days, Checkr was able to correct its inaccurate report and send Mr.

Sanders a revised report – which did not include any criminal records whatsoever.

       64.     After receiving the revised consumer report from Checkr, Mr. Sanders contacted

MakeSpace to reiterate that he had been acquitted of all charges that had not already been

dismissed, and maintains a clear criminal record. He pointed out that Checkr’s original report

did not contain up to date information about the disposition of the trial, and attached a full copy

of the court records showing that he had been exonerated.

       65.     On May 23, 2018, MakeSpace’s Director of Human Resources, Megan Lyons,

left a voicemail for Mr. Sanders: “I just wanted to follow up on the conversation that you had on

Monday with Jessica. As you know your offer was contingent on passing a background check

and unfortunately your background check results disqualify you from MakeSpace…”

       66.     Mr. Sanders e-mailed Ms. Lyons and asked why he was disqualified from

employment with MakeSpace given that he has no convictions whatsoever.

       67.     Ms. Lyons responded via e-mail: “MakeSpace follows a specific process for

clearing various items that are generated in background checks. The items that were generated

on your background check unfortunately disqualify you from employment due to the nature of

the items that were listed.”




                                                10
      Case 1:18-cv-10741-ALC-DCF Document 1 Filed 11/16/18 Page 11 of 19



        68.   On May 31, 2018, Mr. Sanders responded to Ms. Lyons:

              Hey Megan,

              This is Brandon Sanders reaching out to you after obtaining some new
              information. It appears Checkr made a mistake with my background check
              (as I noted) and have since revised this issue after an investigation.

              With the revisions, my background check was completely clean.

              I am aware Checkr provided MakeSpace with these corrections. With this
              new information, I am reaching out to see if I may re-join the company
              after being terminated based on information that was incorrect, prior to a
              proper investigation?

              I look forward to hearing from you.

        69.   Ms. Lyons responded that MakeSpace “will not be reinstating your employment

at MakeSpace.”

        70.   Checkr took adverse action against Mr. Sanders by adjudicating him as ineligible

for employment based upon the background check it generated, before he had notice, a copy of

the background check, and a copy of his FCRA rights.

        71.   As a result of this conduct by Checkr, Plaintiff suffered actual damages including

without limitation, by example only and as described herein on his behalf by counsel: loss of

employment, damage to reputation, embarrassment, humiliation and other emotional and mental

distress.

                                VI.     CLASS ALLEGATIONS

        72.   Plaintiff brings this action individually and pursuant to Federal Rule of Civil

Procedure 23(a) and 23(b)(3) on behalf of the following Classes:

              a. FCRA § 1681e(b) Class: All natural persons residing within the
                 United States and its Territories who, beginning two (2) years prior to
                 the filing of this Complaint and continuing through the conclusion of
                 this action, were the subject of a consumer report prepared by
                 Defendant which included any public record information (including



                                              11
     Case 1:18-cv-10741-ALC-DCF Document 1 Filed 11/16/18 Page 12 of 19



                  any criminal record information) for which the status or disposition of
                  the public record had changed more than 30 days prior to the date of
                  the report, and for which Defendant did not include the most recent
                  status or disposition.

              b. FCRA § 1681b(b)(3) Class: All natural persons residing within the
                 United States and its Territories who (i) beginning five (5) years prior
                 to the filing of this Complaint and continuing through the conclusion
                 of this action, (ii) were the subject of a consumer report prepared by
                 Defendant for employment purposes, (iii) Defendant scored the report
                 as “red” or “Consider” and (iv) were not provided with a copy of the
                 report and/or a written summary of their rights under the FCRA at
                 least five (5) business days prior to the date Defendant scored the
                 report.

              c. NY FCRA § 380-j(a)(1) Maintain in File Class: All persons residing
                 within the State of New York about whom, beginning two years prior
                 to the filing of the Complaint and continuing through the resolution of
                 this action, Checkr maintained in its file about such person any arrest
                 or criminal charge information that did not result in a conviction and
                 that were not still pending.

              d. NY FCRA § 380-j(a)(1) Prepare Report Class: All persons residing
                 within the State of New York who, beginning two years prior to the
                 filing of the Complaint and continuing through the resolution of this
                 action, were the subject of a consumer report prepared by Checkr that
                 included any arrest or criminal charge information that did not result in
                 a conviction and that were not still pending at the time of the report.


       73.    Plaintiff reserves the right to amend the definition of the Classes based on

discovery or legal developments.

       74.    Numerosity. Fed. R. Civ. P. 23(a)(1). The members of the Classes are so

numerous that joinder of all is impractical. Upon information and belief, the number of job

applicants and employees harmed by Defendant’s practices are more numerous than what could

be addressed by joinder, and those persons’ names and addresses are identifiable through

documents or other information maintained by Defendant.




                                              12
      Case 1:18-cv-10741-ALC-DCF Document 1 Filed 11/16/18 Page 13 of 19



       75.     Existence and Predominance of Common Questions of Law and Fact. Fed.

R. Civ. P. 23(a)(2). Common questions of law and fact exist as to all members of the Classes,

and predominate over the questions affecting only individuals. The common legal and factual

questions include, among others: (1) whether Checkr maintains reasonable procedures to assure

maximum possible accuracy of the information on its consumer reports; (2) whether Checkr

includes arrests or criminal charges that did not result in convictions and that were not still

pending at the time of a report in its files; (3) whether Checkr includes arrests or criminal

charges that did not result in convictions at that were not still pending at the time or a report on

consumer reports; (4) whether Checkr used consumer reports for employment purposes to take

adverse action against consumers without first providing them with notice, a copy of the report,

and a summary of FCRA rights at least five business days prior to the adverse action; and (5)

whether Checkr acted willfully or negligently.

       76.     Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiff’s claims are typical of each Class

Member. Plaintiff has the same claims for relief that he seeks for absent Class Members.

       77.     Adequacy. Fed. R. Civ. P. 23(a)(4). Plaintiff is an adequate representative of

the Classes because his interests are aligned with, and are not antagonistic to, the interests of the

members of the Classes he seeks to represent, he has retained counsel competent and

experienced in such litigation, and he intends to prosecute this action vigorously. Plaintiff and his

counsel will fairly and adequately protect the interests of members of the Classes.

       78.      Predominance and Superiority. Fed. R. Civ. P. 23(b)(3). Questions of law

and fact common to the Classes members predominate over questions affecting only individual

members, and a class action is superior to other available methods for fair and efficient

adjudication of the controversy. The damages sought by each member are such that individual




                                                 13
      Case 1:18-cv-10741-ALC-DCF Document 1 Filed 11/16/18 Page 14 of 19



prosecution would prove burdensome and expensive given the complex and extensive litigation

necessitated by Defendant’s conduct. It would be virtually impossible for the members of the

Classes to individually redress effectively the wrongs done to them. Even if the members of the

Classes themselves could afford such individual litigation, it would be an unnecessary burden on

the courts. Furthermore, individualized litigation presents a potential for inconsistent or

contradictory judgments and increases the delay and expense to all parties and to the court

system presented by the complex legal and factual issues raised by Defendant’s conduct. By

contrast, the class action device will result in substantial benefits to the litigants and the Court by

allowing the Court to resolve numerous individual claims based upon a single set of proof in a

unified proceeding.

                                  VII.    CAUSES OF ACTION
                                            COUNT I
                                         (CLASS CLAIM)
                                         FCRA § 1681e(b)

       79.     Plaintiff incorporates the foregoing paragraphs as though the same were set forth

at length herein.

       80.     Defendant is a “person” and “consumer reporting agency” as defined by sections

1681a(b) and (f) of the FCRA.

       81.     Plaintiff is a “consumer,” as defined by section 1681a(c) of the FCRA.

       82.     The above-mentioned background reports are “consumer reports” as defined by

section 1681a(d) of the FCRA.

       83.     Pursuant to sections 1681n and 1681o of the FCRA, Defendant is liable for

negligently and willfully failing to maintain reasonable procedures to assure maximum possible

accuracy of the consumer reports that it sold, in violation of 15 U.S.C. § 1681e(b).




                                                  14
      Case 1:18-cv-10741-ALC-DCF Document 1 Filed 11/16/18 Page 15 of 19



                                             COUNT II
                                          (CLASS CLAIM)
                                         FCRA § 1681b(b)(3)

          84.   Plaintiff incorporates the foregoing paragraphs as though the same were set forth

at length herein.

          85.   Pursuant to sections 1681n and 1681o of the FCRA, Defendant is liable for

negligently and willfully taking adverse action against consumer job applicants based upon the

contents of consumer reports without first providing notice, a copy of the report, and a statement

of rights in violation of FCRA section 1681b(b)(3).

                                          COUNT III
                                       (CLASS CLAIM)
                                N.Y. Gen. Bus. Law § 380-j(a)(1)

          86.   Plaintiff incorporates the foregoing paragraphs as though the same were set forth

herein.

          87.   Checkr violated N.Y. Gen. Bus. Law § 380-j(a)(1) by preparing a consumer report

about Plaintiff that included arrest and criminal charge information that did not result in a

conviction and that was not pending at the time of the report.

          88.   Checkr violated N.Y. Gen. Bus. Law § 380-j(a)(1) by maintaining in its file about

Plaintiff arrest and criminal charge information that did not result in a conviction and that was

not pending at the time of the report.

          89.   Checkr’s violation of N.Y. Gen. Bus. Law § 380-j(a)(1) is based on a common

policy and practice.

          90.   Despite its duties under N.Y. Gen. Bus. Law § 380-j(a)(1), Checkr has

nonetheless deliberately, willfully, intentionally, recklessly, and negligently adopted a policy and

practice that disregards its obligations, in violation of N.Y. Gen. Bus. Law § 380-j(a)(1).




                                                15
      Case 1:18-cv-10741-ALC-DCF Document 1 Filed 11/16/18 Page 16 of 19



                                        COUNT IV
                                  (INDIVIDUAL CLAIM)
                                N.Y. Gen. Bus. Law § 380-j(e)

        91.    Plaintiff incorporates the foregoing paragraphs as though the same were set forth

at length herein.

        92.    Checkr violated the NY FCRA by failing to establish or follow reasonable

procedures to assure maximum possible accuracy in the preparation of the consumer report

furnished regarding Mr. Sanders.

        93.    Checkr knew or should have known about its obligations under the FCRA. These

obligations are well established in the plain language of the NY FCRA, and in well-established

case law.

        94.    Checkr obtained or had available substantial written materials that apprised it of

its duties under the NY FCRA.

        95.    Despite knowing of these legal obligations, Checkr acted consciously and/or

recklessly in breaching its known duties and deprived Mr. Sanders of his rights under the NY

FCRA.

        96.    Checkr’s violation of the FCRA was willful, rendering it liable pursuant to NY

Gen. Bus. Law § 380-L. In the alternative, Checkr was negligent, entitling Plaintiff to recover

under NY Gen. Bus. Law § 380-M.

        97.    As a result of this conduct by Checkr, Plaintiff suffered actual damages including

without limitation, by example only and as described herein on his behalf by counsel: loss of

employment, damage to reputation, embarrassment, humiliation and other emotional and mental

distress.

                                   PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment against Defendants as follows:


                                               16
Case 1:18-cv-10741-ALC-DCF Document 1 Filed 11/16/18 Page 17 of 19



 On the First Claim for Relief:

        1.      An order certifying the case as a class action on behalf of the proposed

                Classes under Federal Rule of Civil Procedure 23 and appointing Plaintiff

                and the undersigned counsel of record to represent same;

        2.      An award of compensatory damages;

        3.      An award of pre-judgment and post-judgment interest ad provided by law;

                and

        4.      Such other relief as the Court deems just and proper.

 On the Second Claim for Relief:

        1.      An order certifying the case as a class action on behalf of the proposed

                Classes under Federal Rule of Civil Procedure 23 and appointing Plaintiff

                and the undersigned counsel of record to represent same;

        2.      An award of compensatory damages;

        3.      An award of pre-judgment and post-judgment interest ad provided by law;

                and

        4.      Such other relief as the Court deems just and proper.

 On the Third Claim for Relief:

        1.      An order certifying the case as a class action on behalf of the proposed

                Classes under Federal Rule of Civil Procedure 23 and appointing Plaintiff

                and the undersigned counsel of record to represent same;

        2.      An award of compensatory damages;

        3.      An award of injunctive and declaratory relief to rectify Defendant’s

                unlawful practices;




                                         17
     Case 1:18-cv-10741-ALC-DCF Document 1 Filed 11/16/18 Page 18 of 19



              4.      An award of pre-judgment and post-judgment interest ad provided by law;

                      and

              5.     Such other relief as the Court deems just and proper

       On the Fourth Claim for Relief:

              1.      Actual damages to be determined by the jury;

              2.      An award of injunctive and declaratory relief to rectify Defendant’s

                      unlawful practices;

              3.      Attorneys’ fees;

              4.      Costs of the action;

              5.      Such other relief as the Court deems just and proper

                                         TRIAL BY JURY

       Plaintiff hereby requests a trial by jury on those causes of action where a trial by jury is

allowed by law.

DATE: November ___, 2018.

                                             BY:      /s/ Adam G. Singer
                                                     Law Office of Adam G. Singer, PLLC
                                                     60 E 42nd Street, Suite 4600
                                                     New York, NY 10165
                                                     T: 212.842.2428
                                                     F: 212.658.9682
                                                     E: asinger@adamsingerlaw.com

                                                     Weiner & Sand LLC
                                                     Andrew L. Weiner
                                                     Jeffrey B. Sand*
                                                     3525 Piedmont Road
                                                     7 Piedmont Center
                                                     3rd Floor
                                                     Atlanta, GA 30305
                                                     T: 404.205.5029
                                                     T: 404.254.0842
                                                     F: 866.800.1482
                                                     E: aw@atlantaemployeelawyer.com


                                               18
Case 1:18-cv-10741-ALC-DCF Document 1 Filed 11/16/18 Page 19 of 19



                                     E: js@atlantaemployeelawyer.com


                                     Francis & Mailman, P.C.
                                     James A. Francis*
                                     Lauren KW Brennan*
                                     1600 Market Street, 25th Floor
                                     Philadelphia, PA 19103
                                     T: 215.735.8600
                                     F: 215.940.8000
                                     E: jfrancis@consumerlawfirm.com
                                     E: lbrennan@consumerlawfirm.com


                                     *Pro hac vice applications forthcoming

                                     Attorneys for Plaintiff




                                19
